DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad J. Billings on 9/1/21.

The application has been amended as follows: 

Claim 1 (currently amended). An autosampler for obtaining mass spectra from a plurality of fluid samples comprising: 
a) a plurality of containers comprising sample sources providing said samples, wherein each one of said containers provides a docking port for being connected with a connector for enabling access to an inside of the respective container via said connector when said connector is connected to the respective docking port in order to obtain the respective 
b) an ionisation source for ionising at least a part of said samples to ions, wherein said ionisation source is fluidly coupled to said connector for receiving said samples from the containers via said connector, and 
c) a mass analyser for obtaining said mass spectra from said ions, said mass analyser being fluidly coupled to said ionisation source for receiving said ions from said ionisation source for obtaining said mass spectra from said ions, 
wherein said ionisation source is moveable with said connector within said autosampler sequentially to each one of said plurality of said containers for connecting said connector to the docking port of the respective container for collecting said sample from the respective container for ionising said at least part of said sample to ions and obtaining said mass spectra from said ions,
and wherein said samples are gaseous samples.

Claim 6 (Cancelled)

Claim 16. A method for obtaining mass spectra from a plurality of fluid samples with an autosampler, comprising: 
keeping sample sources providing said samples in a plurality of containers, wherein each one of said containers provides a docking port for being connected with a connector for enabling access to an inside of the respective container via said connector when said connector is connected to the respective docking port in order to obtain the respective sample from the respective container 
sequentially sampling the containers by 
a) moving an ionisation source and said connector within said autosampler to each desired one of said plurality of said containers, 
b) connecting said connector to the docking port of the respective container, 
c) collecting the respective said sample from the respective container, 
d) transferring the respective said sample via said connector to said ionisation source, 
e) ionising at least a part of the respective said sample to ions, 
f) transferring said ions to a mass analyser and 
g) obtaining said mass spectra from said ions, 
wherein after the respective said sample is collected from the respective container, said connector is detached from the docking port of the respective container,
and wherein said samples are gaseous samples.

Claim 20 (Cancelled)


Allowable Subject Matter
Claims 1-5, 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to an autosampler and a method of its use. The prior art teaches similar devices for liquid samples, see e.g., US 2014/0353488 A1, US 2002/0168778 A1, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881